DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 15, 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi patent number 4,018,511.
With respect to claim 15, Takahashi discloses an optical lens system (abstract); a first lens group (see the “Example”, lenses L1 through L3 as the “first lens group”); the first lens having negative refractive power (see the “Example”, lenses L1 through L3, having a focal length of -96.15); the first lens group consisting of a first lens, a second lens and a third lens (see the “Example”, lenses L1, L2, and L3); any two of the first 
With respect to claim 17, Takahashi further discloses the satisfaction of the claimed mathematical condition (the “Example” with the condition = 0.14). 
With respect to claim 18, it is believed that the Example of the system of Takahashi would inherently satisfy at least one the claimed four mathematical conditions, this being reasonably based on the similarity of the lens system of Takahashi to that of the claimed invention, on the fact that only one of these conditions need to be satisfied, and based on the large ranges being claimed. 
. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jia publication number 2019/0187442.
With respect to claim 1, Jia discloses the limitations therein including the following: an optical lens system (abstract, embodiment 15, corresponding fig 57, the “optical lens” being considered as the system from and including “L1” through “L7”); consisting of in order from an object side to an image side, first, second, third, fourth, fifth, sixth and a seventh lens (embodiment 15, fig 57, “L1” through “L7”); the satisfaction of the │R2/R1│mathematical condition (embodiment 15 = 0.3); an object side surface of the fifth lens has a negative curvature radius (embodiment 15, fig 57, surface S9 with a radius of curvature of -229.27); an object side surface of the sixth lens Titanium Metals Corporation of America, 227 USPQ 773 (Fed Cir. 1985). Since this difference in overlapping ranges is so minimal, it would have been obvious to a person of ordinary skill in the art at the time of the claimed invention to have either or both of “N5 - N4 > 0” and/or “N5 – N7 > 0” for embodiment 15 since these ranges closely approximates the suggested ranges taught by Jia for the purpose of providing a lens system of improved optical imaging.
	With respect to claim 1, the claimed “optical lens” i.e. the “optical lens system” is being considered as the system of Jia from the first lens through the seventh lens. Jia discloses the system including an aperture stop between the third and fourth lenses and therefore does not disclose the system as “consisting of” just the first through seventh lenses as claimed. However, applicant’s invention likewise discloses an aperture stop between the third and fourth lenses similar to Jia (such as applicant’s figure 1 embodiment). Regardless, the examiner takes Judicial Notice that it is well known in the art of lens systems to include an aperture stop or stops when the purpose is to provide more control of the light and improved optical performance or to not include an aperture stop or stops when the emphasis is on reducing the cost of the system and providing 
	With respect to claim 3, Jia further discloses the satisfaction of the claimed mathematical condition (embodiment 15 with │D/F│ = 0.05). 
	With respect to claim 4, Jia further the satisfaction of one of the mathematical conditions (embodiment 15, F/TTL = 0.2). 
	With respect to claim 5, Jia further the satisfaction of one of the mathematical conditions (embodiment 15 with │N1-N2│ = 0.2).
With respect to claim 7, Jia does not specifically one of the lenses as claimed formed of glass and one of the lenses as claimed formed of plastic. However, Jia teaches that glass and plastic can both be used within the system to provide an optical system of improved imaging and improved environmental reliability (paragraph 0033). Regardless, the examiner takes Judicial Notice that it is well known in the art of lens systems to use more glass lens elements when the emphasis is on providing improved temperature stability, and/or improved spherical aberration correction and/or improved distortion correction and to use more plastic lens elements when the emphasis is on reducing the cost of the system and providing an improved ease of manufacturing. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of 
With respect to claims 21, Jia further discloses the third lens having positive power (example 15, lens “L3” with a focal length = 4.34). 
Allowable Subject Matter
The indicated allowable of claims 15 and 17-19 has been withdrawn based upon the Takahashi’551 rejections set forth above.  
Claims 6, 8, 20, 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9, 11-14, 22 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103. Specifically, with respect to claim 6, none of the prior art either alone or in combination disclose or teach of the claimed optical lens system specifically including, as the distinguishing features in combination with the other limitations, the lens system consisting of the first through seventh lenses as claimed, the fifth lens having an object side surface with a negative curvature of radius, the sixth lens having an object side surface with a negative curvature of radius, the .  
Response to Arguments
Applicant’s amendment of April 16, 2021 has overcome the 112 rejection of claim 15 set forth in the prior office action. 
Applicant’s amendment and arguments of April 16, 2021 have overcome the art rejections by Liao’441 and Son’553 set forth in the prior office action. 
Applicant's arguments filed April 16, 20201, with respect to Jia’442 have been fully considered but they are not persuasive. While the examiner agrees that the amendment of April 16, 2021 has overcome the example 8 of Jia, example 15 . 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN MARC SCHWARTZ whose telephone number is (571)272-2337.  The examiner can normally be reached on Mon-Fri 7:00am to 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY MACK can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JORDAN M SCHWARTZ/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        May 8, 2021